            Case 2:20-cv-01236-WSH Document 7 Filed 12/16/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WRS, INC.

       Plaintiff                                     No. 2:20cv01236-WSH

               vs.

AMAZING FANTASY ENTERTAINMENT, INC.,
FULL MOON ENTERTAINMENT, INC. AND
CHARLES R. BAND

       Defendants

                   RESPONSE TO THE ORDER OF DECEMBER 7, 2020

       AND NOW comes WRS, Inc., by its counsel, Thomas E. Reilly, Esquire, with the

following explanation required by the Court’s Order of December 7, 2020:

       1.      Following the commencement of the action, Waiver of Notice was sent to

Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP, as attorney Michael Wolf, Esquire was

designated in the Articles of Incorporation of Amazing Fantasy Entertainment, Inc. as a

designated agent for service of process and that firm had previously represented Full Moon

Entertainment, Inc. and Charles R. Band.

       2.      Since that date, Thomas E. Reilly, Esquire has been in contact with Attorney

Mark Rosenbaum, representing Charles R. Band, in efforts to resolve the matter and

negotiate a resolution.

       3.      As of December 14, 2020, the parties have reached a resolution, which is

embodied in a Settlement Agreement, which contemplates the entry of a Consent Judgment

in favor of WRS, Inc. and against Charles R. Band for the full amount set forth in the

Complaint and an Agreement allowing Charles R. Band to resolve and satisfy that Judgment

by a lesser amount paid in periodic payments over time, in consideration of which WRS, Inc.

will refrain from efforts to enforce the Judgment.
            Case 2:20-cv-01236-WSH Document 7 Filed 12/16/20 Page 2 of 2




       4.      With respect to Amazing Fantasy Entertainment, Inc. and Full Moon

Entertainment, Inc., Plaintiff has been advised by counsel for Charles R. Band that those

entities are inactive and suspended (administratively dissolved) and Plaintiff has agreed to

voluntarily dismiss those parties as Defendants in the within action.

       5.      Contemporaneously with filing of this explanation, Plaintiff has filed the

Waiver of Service executed by Mr. Rosenbaum on behalf of Charles R. Band.

       6.      It is anticipated that the Order Entering Consent Judgment signed by Mr.

Band will be returned and filed shortly.



                                                     THOMAS E. REILLY, P.C.


Dated 12/16/2020                             By:             /s/ Thomas E. Reilly
                                                     Thomas E. Reilly, Esquire
                                                     Pa. I.D. #25832
                                                     1468 Laurel Drive
                                                     Sewickley, PA 15143
                                                     (724) 933-3500
                                                     (724) 933-3505 (fax)
                                                     tereilly@tomreillylaw.com
